Application by the appellant for a writ of error coram nobis, in effect, to vacate (1) a judgment of the Supreme Court, Queens County, rendered January 31, 2002, and (2) an execution of sentence of the same court dated May 14, 2002, so that he may be resentenced nunc pro tunc and file a notice of appeal, on the ground, inter alia, that his attorney failed to file a timely notice of appeal from the judgment of conviction. Justice Luciano has been substituted for the late Justice Altman (see 22 NYCRR 670.1 [c]).
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]; People v Bachert, 69 NY2d 593 [1987]; People v Montgomery, 24 NY2d 130 [1969]). Prudenti, EJ., Ritter, Santucci and Luciano, JJ., concur.